     Case 1:16-cv-01299-NONE-JLT Document 61 Filed 09/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    RANDY LANGLEY,                                  Case No. 1:16-cv-01299-NONE-JLT (PC)
12                          Plaintiff,                ORDER DIRECTING PARTIES TO
                                                      NOTIFY COURT WHETHER THEY
13           v.                                       CONSENT TO MAGISTRATE JUDGE
                                                      JURISDICTION
14    E. GARCIA; G. COOK,
                                                      21-DAY DEADLINE
15                          Defendants.
16

17          This matter is ready to proceed to trial. However, per the standing order issued by District

18   Judge Dale A. Drozd on February 3, 2020, no new trial dates are being scheduled in civil cases

19   assigned to “DAD” or “NONE” in light of the judicial emergency in the Eastern District of

20   California. (Doc. 48-1 at 4.) Therefore, scheduling orders in civil cases assigned to “DAD” or

21   “NONE” will not include a trial date; the trial confirmation hearing will be the last date to be

22   scheduled. (See id.)

23          One alternative is for the parties to consent to a United States Magistrate Judge

24   conducting all proceedings, including trial and entry of final judgment, pursuant to 28 U.S.C.

25   section 636(c), Federal Rule of Civil Procedure 73, and Local Rule 305. The Magistrate Judges of

26   the Eastern District, all experienced former trial lawyers, use the same jury pool and the same

27   court facilities as United States District Judges. Judgments entered by a United States Magistrate

28   Judge are appealable directly to the United States Court of Appeals for the Ninth Circuit. Because
     Case 1:16-cv-01299-NONE-JLT Document 61 Filed 09/08/20 Page 2 of 2


 1   Magistrate Judges do not conduct felony trials, they have greater flexibility and schedule firm

 2   trial dates. While there are clear scheduling benefits to consenting to Magistrate Judge

 3   jurisdiction, substantive rulings and decisions will not be affected by whether a party chooses to

 4   consent or not.

 5          Within 21 days from the date of service of this order, the Court DIRECTS the parties to

 6   notify the Court whether they consent to or decline Magistrate Judge jurisdiction by filling out the

 7   attached form and returning it to the Court. The Court DIRECTS the Clerk’s Office to attach a

 8   consent/decline form to this order. The parties are reminded of their right to consent or decline

 9   without any risk of substantive repercussions.
10
     IT IS SO ORDERED.
11

12      Dated:     September 7, 2020                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                       2
